10

Nn

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     
   
   

ns

— FILED

    
   

- —_RECEWE TY]
—_ ENTERED SERVES ON |
= COUNSEL PARTIES OF RECORD
Trudy Sobocienski
Pro Se

3657 Teak Crest Dr., Las Vegas, NV 89147

907-306-5745 | tsobocienski@gmail.com

CLERK US DISTRICT Co
IRICT COURT
BY. DISTRICT OF NEVADA

SSS EEE DEPUTY

United State District Court Soo DEPUT

DISTRICT OF NEVADA

Trudy Sobocienski, 2:20-cv-01703-KJD-VCF
Plaintiff,

COMPLAINT OF WILLFUL AND
WANTON ACTS OF DEFAMATION,
RICO ACT VIOLATIONS

VS.

Diana Haeker, Gloria Karmun, Peggy
Fagerstrom, Chuck Fagerstrom, Charles
Fagerstrom, Barbara Amarok, Edna
“Becka” Baker, Marie Tozier, Austin
Ahmasuk, the Nugget Newspaper

Defendant

 

 

 

 

I am the Plaintiff. My name is Trudy Sobocienski and I reside at 3657 Teak Crest

Drive, Las Vegas, NV 89147. All defendants reside in Alaska.

BASIS FOR JURISDICTION
The diversity of residency and U.S. Statutory Claims establish the US District Court

of Nevada as the proper venue and jurisdiction for this lawsuit.

LIST OF LAWS VIOLATED

e 15U.S.C. § 1802 - U.S. Code - Unannotated Title 15. Commerce and Trade §
1802.
18 U.S.C. chapter 96— Racketeering
18 U.S.C Chapter 63 — Mail Fraud
18. U.S.C. Chapter 1348 — Securities and Commodities Fraud

COMPLAINT OF WILLFUL AND WANTON ACTS OF DEFAMATION, RICO ACT VIOLATIONS
-1

Case 3:21-cv-00054-JMK Document 1-3 Filed 09/14/20 Page 1 of 12

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

U.S. Constitution - the Fifth and Fourteenth Amendments to the United States
Constitution each contain a due process clause.

False Light Violation
Defamation
42 U.S. Code Section 1985. Conspiracy to Interfere with Civil Rights.

Conspiracy Against Rights Section 241 makes it unlawful for two or more
persons to agree to injure, threaten, or intimidate a person in the United States
in the free exercise or enjoyment of any right or privilege secured by the
Constitution or laws of the Unites States or because of his or her having
exercised such a right. (Plaintiff reported this violation of law to the U.S.
Department of Justice — Attorney General’s Office requesting a criminal
investigation since the acts rise to the definition of Criminal Act of Conspiracy
to Interfere with Civil Rights and it is still within the statute of limitations for

that crime).

PLAINTIFF

Plaintiff had a professional reputation in the Alaska Native and American Indian

Business Community that began in 2002 when she was selected as the youngest-ever

President and CEO for the statewide organization, the Alaska Native Health Board.

She was a statewide, national, and international speaker on Alaska Native policy and

health system/infrastructure issues. She spoke at the Indigenous People of the

America’s Conference in Buenos Aries, Argentina in 2005. She was a guest author

published in the international journal — Cultural Survival.

COMPLAINT OF WILLFUL AND WANTON ACTS OF DEFAMATION, RICO ACT VIOLATIONS

-1

Case 3:21-cv-00054-JMK Document 1-3 Filed 09/14/20 Page 2 of 12

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Plaintiff's professional reputation and brand carried forward after she was married in
2008 and her married name became Trudy Sobocienski. Sobocienski was selected and
served as Sitnasuak Native Corporation’s first-ever woman President/CEO in 2009-
2010. She was featured in the Washington Post, the Alaska Dispatch News, and other
news outlets throughout Alaska and the nation. In 2010-2012 while serving as the Chief
Executive Officer for Deloycheet, Inc.; Sobocienski was featured in the Anchorage
Daily News, Bristol Bay Times, Arctic Sounder, and was featured on statewide news
stories. | www.trudysobocienskicom is Plaintiffs website where she features
commentary and opinion articles on Alaska Native business, lifestyle, legal, and
political issues. This site also hosts Plaintiff's webpage of the Trudy Sobocienski®
women-owned, minority-owned, and Alaska Native-owned business services for

government contracting.

Plaintiff and two other defendants were sued by this former employer, Deloycheet July
2013. That corporation alleged Sobocienski and other defendants committed fraud,
conspiracy of fraud, and conversion. Sobocienski represented herself, unsuccessfully
(April 2016). However, she secured a Pro Bono attorney to assist her with the post-trial
filings. The attorney negotiated a settlement agreement between Sobocienski and the
corporation before any judgement was entered. The case was dismissed without further
action (August 2017).

Plaintiff was elected May 2014 to serve the board of directors for Sitnasuak Native
Corporation. She had served as a board member in 2008 and the President/CEO 2009-
2010.

COMPLAINT OF WILLFUL AND WANTON ACTS OF DEFAMATION, RICO ACT VIOLATIONS
-1

Case 3:21-cv-00054-JMK Document 1-3 Filed 09/14/20 Page 3 of 12

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

DEFENDANTS

e Defendant Diana Haeker was a journalist at the Nome Nugget Newspaper during

the timeframe that these causes of action took place.

e Defendant Gloria Karmun was an employee of the Nome Nugget Newspaper
during the timeframe that these causes of action took place. Gloria Karmun was
and is a shareholder of the Sitnasuak Native Corporation. Gloria Karmun was a

candidate running for the board of directors for Sitnasuak Native Corporation.

e Defendant Peggy Fagerstrom was an employee of the Nome Nugget Newspaper
during the timeframe that these causes of action took place. Peggy Fagerstrom
was and is a shareholder of the Sitnasuak Native Corporation. Peggy Fagerstrom
is the wife of Chuck Fagerstrom, disgruntled ex-employee of Sitnasuak Native
Corporation. Peggy Fagerstrom is the mother of middle-aged son, Charles

Fagerstrom.

e Defendant Chuck Fagerstrom was the ex-employee of Sitnasuak Native
Corporation. Chuck received 2 enforcement orders from the State of Alaska
Banking and Securities for violating election laws during Sitnasuak Native

Corporation elections.

e Defendant Charles Fagerstrom is the middle-aged son of Peggy and Chuck
Fagerstrom. Charles received 1 enforcement order from the State of Alaska
Banking. and Securities for violating election laws during Sitnasuak Native

Corporation elections. Charles was sued by Sitnasuak in 2018 for election

COMPLAINT OF WILLFUL AND WANTON ACTS OF DEFAMATION, RICO ACT VIOLATIONS
-1

Case 3:21-cv-00054-JMK Document 1-3 Filed 09/14/20 Page 4 of 12

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

tampering. Charles admitted to mailing false and misleading statements to over

1,000 shareholders against Plaintiff.

e Defendant Barbara Amarok is a shareholder and a seated board member during
the timeframe of these acts. Barbara Amarok was sued by Sitnasuak Native
Corporation for election violations. Barbara Amarok filed complaints against
Plaintiff in 2014 and 2015 with the Alaska Division of Banking and Securities
alleging proxy disclosure violations. Both investigations cleared Plaintiff from
any wrongdoing. Barbara Amarok, as a seated board member, filed a complaint
against Sitnasuak Native Corporation for proxy violations in 2016. Sitnasuak
Native Corporation was found to have violated proxy disclosures and complied
with the terms of the State of Alaska. *Chuck Fagerstrom was the President of
Sitnasuak Native Corporation and was responsible for approving and

distributing proxy disclosures to shareholders when these violations took place.

e Defendant Edna “Becka” Baker was a shareholder and later elected to the Board
of Directors of Sitnasuak Native Corporation. Edna was sued by Sitnasuak
Native Corporation for election violations. Edna is the half-sister of Plaintiff's
husband, Columbus Sobocienski. Edna was sued by Plaintiff and Columbus to
demanding access to Columbus’ father, Stanley Sobocienski, to visit him before
his death in 2011. The court sided with Plaintiff and Columbus, which allowed

them access to see his father before he died.

e Defendant Marie Tozier is a shareholder of Sitnasuak and was a candidate for

the board during the timeframe of these bad acts. Marie Tozier was sued by

COBvas siz asava Nk UY ek As LRA PRT LE AR NV Bk LATE AE Ny BR ce OF es

-1

Case 3:21-cv-00054-JMK Document 1-3 Filed 09/14/20 Page 5 of 12

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Sitnasuak for election tampering. Marie Tozier received and enforcement order

from the State of Alaska Banking and Securities Division for election violations.

e Defendant Austin Ahmasuk is a shareholder of Sitnasuak Native Corporation.
Austin received an enforcement order from the State of Alaska Banking and
Securities Division for violation election laws. The Alaska Civil Liberties
Union is representing Austin Ahmasuk in a freedom of speech case against the
State of Alaska Division of Banking and Securities for beforementioned
enforcement order against him. This case is being deliberated by the Alaska

Supreme Court currently.

CAUSE OF ACTION —DEFAMATION

Defendants demonstrated their intent through their actions and non-actions.

Defendants demonstrated intent to defame Plaintiff's reputation in multi-year
conspiracy. This groups action was organized, planned, and they each carried out
actions that assassinated Plaintiff's reputation. These actions caused irreparable

damages financially and emotionally.

Defendant Nome Nugget Newspaper was the means used by opportunistic employees
and members of this racketeering ring. They engaged in using “Black Hat” illegal
search engine optimization practices in the source page coding of an article that was

published April 15, 2016 about Plaintiff.

Entrepreneur.com states, “There are two main kinds of search engine

optimization: white hat and black hat SEO. White hat websites use legitimate

COMPLAINT OF WILLFUL AND WANTON ACTS OF DEFAMATION, RICO ACT VIOLATIONS
-1

Case 3:21-cv-00054-JMK Document 1-3 Filed 09/14/20 Page 6 of 12

 
10

11

12

13

14

15

16

17

18

19

20

21

22

24

25

26

27

28

 

 

techniques to rank for keywords that are relevant to its content. Black hat content
is geared towards search engines, not humans. This means misleading both the

reader and the algorithms”. https://www.entrepreneur.com/article/331480

Below is one example of the ‘Black Hat” techniques defendants used to increase the
Search Engine Optimization (SEO). The effect of their coding choices is so that when
Plaintiffs name is entered into a search engine, this article ranks higher in Google Search

Engine Results Pages.

 
  

 

   
  
 
  
  
 
  
  

 

BY cree 6 cence Fremuncet x @ x +
FO ONotrswure' * @r om r:
Bt Age, intemet Marketing = Bp SEQ Jota tor dune? EQ neta. eras C Adace Rea B.camg mn mang * Sthet beck muti:
POAnc: s459ca PRR!) JOgp.Le/PS/vIcROs >
tf gr
Finds nore-wonen-comeittea:fravd:breech-Fiduchary duty civil -Lessuit™ 9
ts tiles ‘nowerugget#leg_copy_| °. png”
bud, tracer of fiduciary duty bn clei. 2
ski, the former CEO of the Holy Cress tative e Corpora ation Deloycheet, Inc., staog a civil trial in anchorage, accused of fraua, conspiracy to
or 7 rps" Leage pay
ast week, Trudy Sobeciensi, the formar CEO of the Holy Crows flatice Corporat ion Deloyrheet, Inc., stood a civil] trial in dncherago, accused of fraud, conspiracy to commit
fraud
<ret, “Drupal 7 (kttp://deupal.org)™ 1»
<tin breach: fiduel Jeit-Lanauit™ )>
dink
cnet te" The Hore fuggot*
sret.

 

 

 

nds flome woman committed fraud, breech of fiduciary duty in civil lawsuit” />
ast week, Trudy Sobocieraki, the forrer CEO of the Moly Cross tative Corporation Deloycheet, Inc., stood a civil trial in anchorage, accused of fraud, conspiracy to

ach of fiduciary duty re civil lawsuit” 2

aud, bra
te"Laxt week, Trucy Sobocienski, the foreer CEO of the Holy (rosa tiative Corporation Delovetect, Inc., stood a civil trial in anchorage, accused af fraud, conspiracy to

 
 

catyle tye

1 Biapert url ("http://w nromecrgget .coufendulesssystem/ systen.theee.csstqBteub");

 

 

 

<ratyler
cttyle Ty poe7
3s @laport orlcceeen: ‘i Seeneaset. “confmoduen/sgaregetorngzregetor. css rated”
2 Gaport orl ("http af "5
Gimport url(“ http: ’ ie i

 

i
Giaport erl("http:/ fame nonerugget .com/sites/all /eodules/date/date_ Nepeat a fielasaste 1_repeat_field.cts?adtexb"};
fimport orl ("https / fem. nomenugget .cou/modules/field/theac/field.csa2gSfexb")
Biaport orl ("http:/ /me. conenugget . coa/andsles/nade/node css ?alfinb™);
+ @import url (htt: //smen, nomenogget . com/modules/poll/poll.cas?qifaxb”)};
@isport url (*http://mer nosenugget. cam/eodules/sesreh/ search. C48 TqSfmb*);
isport url (“http:// sites/oll. nhs

 

MOTIVE
Defendants motive was larger than just defaming and injuring Plaintiff.
“Larger Motive”
Charles Fagerstrom was re-elected to the board of directors for Sitnasuak in 2018. He
is the son of Peggy and Chuck Fagerstrom. The State of Alaska Division of Banking

and Securities published enforcement orders against both Charles and Chuck

COMPLAINT OF WILLFUL AND WANTON ACTS OF DEFAMATION, RICO ACT VIOLATIONS
-1

Case 3:21-cv-00054-JMK Document 1-3 Filed 09/14/20 Page 7 of 12

 
10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Fagerstrom because both men violated the Alaska Native Corporation election rules in
their efforts to gain control of the corporation.

Within months of Charles serving on the board with his co-conspirators who —
after years of defaming others — had the majority vote on the board; he was selected to
be the Chief Executive Officer for the Corporation with a salary over $300,000.

Charles Fagerstrom does not have a background in the highly regulated U.S.
Small Business Administration 8(a) program. He also does not have experience in any
C-level role at a For-Profit Corporation of any sort. He did not meet the minimum
qualifications for the published job description. Sitnasuak Native Corporation does
have a Shareholder Hire Preference policy. Another shareholder with much more than
the basic qualifications for the CEO position had submitted his application and was
interviewed. He was passed over, by an unqualified person who 1) violated corporation
election rules — per the State of Alaska Division of Banking and Securities and 2) did
not meet the qualifications.

The Sitnasuak Board majority restructured the Executive Management Team by
removing Officer-level positions and instead engaged with former Sitnasuak CEO,
Richard Strutz, to teach Charles how to do his job. Strutz contract is over $200,000.

Sitnasuak Native Corporation has a leadership program in place. This major
change to accommodate the board majorities friend and award him a salary of over
$300,000 without being qualified removed the opportunity for other shareholders that
likely would have submitted their application for consideration if the board disclosed to
shareholders that they open to a ‘training’ program for that CEO position.

COMPLAINT OF WILLFUL AND WANTON ACTS OF DEFAMATION, RICO ACT VIOLATIONS
-1

Case 3:21-cv-00054-JMK Document 1-3 Filed 09/14/20 Page 8 of 12

 
10

N

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Defendant Marie Tozier, who was found to have violated election rules by the State of
Alaska with the intent to affect the outcome of the private corporation - Sitnasuak’s,
election. Tozier was a Defendant sued by Sitnasuak Native Corporation for her
participation in the scheme. This group paid over $25,000 to Tozier’s attorney to pay
for the lawyer fees in lawsuit she was a defendant in in 2018.

Defendant Gloria Karmun, now 1° Vice Chair of Sitnasuak is Marie Tozier’s Aunt.
This Sitnasuak board majority recently authorized to pay over $25,000 for Marie
Tozier’s legal bills from the Sitnasuak v. Fagerstrom, Baker, Amarok, and Tozier State
of Alaska lawsuit.

OPPORTUNITY

A group of shareholders, led by a disgruntled ex-employee, Chuck Fagerstrom, of
Sitnasuak began a campaign that lasted for over 4 years defaming Sobocienski and
weaponized a local newspaper, the Nome Nugget, to publish and distribute their

storyline to gain control of the corporation assets to carry out their self-dealing scheme.

Defendants had the OPPORTUNITY and used their positions and influence at the
Nome Nugget Newspaper to carry out their scheme. Defendant Diana Haeker authored
lies, half-truths, creating a storyline to achieve the conspirator’s goal. Chuck
Fagerstrom went so far as creating a villainous name for the board members he wanted
ousted, shamed, and harmed. He quipped them as “The Sitnasuak Six” where Plaintiff
was named as one of “The Sitnasuak Six.”

The Defendants, as long-time employees of the Nome Nugget had the opportunity and
used their position to defame and cause injury to Plaintiff by executed a multiple of

COMPLAINT OF WILLFUL AND WANTON ACTS OF DEFAMATION, RICO ACT VIOLATIONS
-1

Case 3:21-cv-00054-JMK Document 1-3 Filed 09/14/20 Page 9 of 12

 
10

1]

12

13

14

15

16

17

18

19

20

21

23

24

25

26

27

28

 

 

strategies to achieve their larger goal of taking control of the Sitnasuak Native

Corporation assets.

MEANS (FALSE LIGHT)

Defendants intentionally damaged the reputation by the ongoing action of omitting key
information regarding the facts in the article published on April 15, 2016. Defendants
intentionally damaged the reputation and harmed Plaintiff by distributing their

‘anonymous’ mailer to over 1,000 shareholders.

Plaintiff claims the intent is further demonstrated when comparing articles written by
the same author with similar civil suit allegations. The difference is blatant in reading
the articles where Trudy Sobocienski was the Defendant in the first article. The second,
third, and fourth article were about the Defendants who were and are parties to the

scheme.

http://www.nomenugget.com/news/jury-finds-nome-woman-committed-fraud-breech-
fiduciary-duty-civil-lawsuit

FRI, 04/15/2016 - 4:42PMadmin

Shared on Facebook - 59.3K

Forwarded by Email - 3238

BY DIANA HAECKER

....” Seeking comment from Trudy Sobocienski, she asked to delay all statements to a
later date in time and then deferred to her attorney as she at press time was in a hospital.

SNC Settles Lawsuit

... By: Diana Haecker On Tuesday afternoon, Sitnasuak Native Corporation issued a
press release, stating that a settlement ...

admin - 05/04/2018 - 4:03pm

2018: Year in Review
... Shipping season to begin around June 1. SNC settles lawsuit

The Sitnasuak Native Corporation reports a settlement has been reached in a civil ...
admin - 01/11/2019 - 2:37pm

COMPLAINT OF WEILLFUL AND WANTON ACTS OF DEFAMATION, RICO ACT VIOLATIONS
-1

Case 3:21-cv-00054-JMK Document 1-3 Filed 09/14/20 Page 10 of 12

 
10

11

12

13

14

15

16

17

18

19

20

21

23

24

25

26

27

28

 

 

http://www.nomenugget.com/news/sitnasuak-native-corp-and-directors-come-
settlement
THU, 05/24/2018 - 8:54PM

BY: DIANA HAECKER

“According to a statement released by the defendants, the lawsuit was stressful and
expensive. “But we are happy to have reached a settlement that we genuinely think
leaves Sitnasuak shareholders better off than they were before,” the statement said.

The statement also says that Sitnasuak will be adopting new election rules that are
going to make campaigning easier. “They provide for a neutral election judge to
approve proxy solicitations in advance, so shareholders will know they are safe to
distribute. This will help ensure lawsuits like this don’t happen again,” the statement
reads.

“We are committed to staying involved with SNC because we want the best for our
shareholders now and in the future. How our corporation is governed now is so
important to future generations. We are excited to be moving forward with the
election, excited that Barb and Marie will be on the proxy card, and grateful to all the
shareholders who have supported us,” the defendants’ statement reads. “Most of all,

we are honored to have been a part of bringing this positive change to the
corporation.”

Plaintiff communicated on email with Diana Haeker and legal counsel for the Nome

Nugget Newspaper on many occasions that were all ultimately denied.

PRAYER FOR RELIEF
Plaintiff seeks all remedies available.
Plaintiff seeks punitive damages for the continuance of their illegal enterprise and
recent 2018 act of further depicting the Plaintiff in a False Light.

Dated this 9" day of September 2020.

»’

Due. SScocepok,

Pro Se, Mrudy Sobocienski®

COMPLAINT OF WILLFUL AND WANTON ACTS OF DEFAMATION, RICO ACT. VIOLATIONS
-1

Case 3:21-cv-00054-JMK Document 1-3 Filed 09/14/20 Page 11 of 12

 
 

 

 

 

 

 

 

 

Dogument 1-3 Filed 09/14/20

 

 

 

 

Case 3:21-cv-00DP54-JN
